Citation Nr: 1826510	
Decision Date: 05/02/18    Archive Date: 05/14/18

DOCKET NO.  14-34 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Jill Mitchell-Thein, Attorney


ATTORNEY FOR THE BOARD

C. Casey, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from March 1968 to September 1971.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from an October 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

The October 2011 rating decision denied an increased rating for PTSD, service connection for heart disease, and entitlement to TDIU.  The Veteran did not appeal the claim for an increased rating for PTSD, and while he filed a notice of disagreement for service connection for heart disease, he did not perfect an appeal on that issue.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets additional delay, but finds that remand is necessary prior to final adjudication of this claim in order to fully satisfy the duty to assist the Veteran.

A TDIU may be assigned where the schedular rating is less than total when the claimant is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, it must be rated at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability rated at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent.  38 C.F.R. § 4.16(a). 

In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training and previous work experience, but not to his age or to any impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

Here, service connection has been established for PTSD, evaluated as 70 percent disabling; bilateral tinnitus, evaluated as 10 percent disabling; and bilateral hearing loss, evaluated as non-compensable.  These evaluations combine for a 70 percent disability rating.  Thus, the threshold disability percentage requirement under 38 C.F.R. § 4.16(a) is met.  As such, the remaining question is whether the Veteran's service-connected disability renders him unable to obtain and maintain substantially gainful employment, considering his education, experience, and skills.

The Veteran was last provided with a VA examination relevant to his PTSD symptoms in September 2011, when the Veteran indicated he was self-employed as a landscaper.  Since that examination, the Veteran has indicated that his PTSD symptoms keep him from getting and keeping a regular job.  See February 2016 Statement in Support of Claim.  The Veteran was last provided a VA examination relevant to his hearing loss and tinnitus in April 2010.  Since that examination, he has also reported that his hearing loss and tinnitus prevent him from getting and keeping a regular job because he has trouble hearing and understanding what people say, which causes him to get frustrated and angry.  See February 2016 Statement in Support of Claim.  Generally, a new VA examination is not warranted based on the mere passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95 (April 7, 1995).  However, given the Veteran's reports of worsening symptomatology, the Board finds a remand for a contemporaneous VA examination is warranted in this case.  38 C.F.R. § 3.159 (c)(4)(i); see Snuffer v. Gober, 10 Vet. App. 400 (1997) (holding that the Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination).

The Board further notes that, in this case, the evidence suggests that the Veteran may be prevented from maintaining substantially gainful employment due to both his service-connected disabilities and non-service-connected disabilities.  It is not clear whether his functional limitations resulting from his service-connected disabilities are so severe as to prevent him from obtaining and maintaining substantially gainful employment.  As such, a remand is required to obtain an opinion that describes the functional limitations caused by the Veteran's service-connected PTSD, hearing loss, and tinnitus.
 
All ongoing VA treatment records, including any information pertaining to the Veteran's treatment for his PTSD, should be obtained and added to the claims file.  38 C.F.R. § 3.159 (c)(2); Bell v. Derwinksi, 2 Vet. App. 611 (1992).  The RO should also obtain any and all private treatment records from any facility from which the Veteran has sought treatment.  See 38 U.S.C. § 5103A(a)(1), (b)(1), (c)(1).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any updated VA and private treatment records regarding the Veteran's PTSD and associate them with the claims file.

2.  Then, obtain an updated VA examination and opinion regarding the functional and occupational impacts of the Veteran's service-connected PTSD, hearing loss, and tinnitus.  The examiner is asked to comment on the effect of these disabilities on the Veteran's ability to function in an occupational environment.  The examiner should consider the disabilities' impact on the Veteran's ability to do sedentary or manual labor.  In this regard, the examiner is asked to provide a full description of the effects of the PTSD, hearing loss, and tinnitus upon the Veteran's ordinary activity.  

3.  Then, review all evidence received since the last prior adjudication and adjudicate the Veteran's TDIU claim.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response by the Veteran and his service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.




_________________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).




